Case 8:19-cr-00254-GJH Document 28 Filed 05/21/19 Page 1 of 10

‘ ours USAO 2017R00609

IN THE UNITED STATES DISTRICT COURT | The.
FOR THE DISTRICT OF MARYLAND x ¢

BWY IZ AyNele7

. a
* c m

UNITED STATES OF AMERICA
7 ~{ =

* ~< i
. CRIMINAL NO. tad) ACR AOS

Vv.

4

(Conspiracy to Commit Bank Fraud,

LISA LYNETTE CORNELIOUS,
: = 18 U.S.C. § 1349; Theft of Government
Defendant Money or Property, 18 U.S.C. § 641;

* Forfeiture, 18 U.S.C. § 981(a)(1)(C), 28
U.S.C. § 2461(c), 21 U.S.C. § 853(p))

KKK
INFORMATION

COUNT ONE
(Conspiracy to Commit Bank Fraud)

The United States Attorney for the District of Maryland charges that:

Introduction

At times relevant to this Information:

1. Defendant LISA LYNETTE CORNELIOUS (“CORNELIOUS”) was a

resident of Maryland.
SunTrust Bank (“SunTrust”), Bank of America (“BOA”), PNC Financial Services

2.
Group (“PNC”), United Bank (“United”), Wells Fargo Bank (“Wells Fargo”), Citibank, BB&T

Bank (“BB&T”), and M&T Bank (collectively, the “victim financial institutions”) were financial

institutions within the meaning of 18 U.S.C. § 20 and were insured by the Federal Deposit

Insurance Corporation (“FDIC”).

3. The Internal Revenue Service (“IRS”) was an agency of the United States

responsible for administering the country’s internal revenue laws.
Case 8:19-cr-00254-GJH Document 28 Filed 05/21/19 Page 2 of 10

The Conspiracy

4, Between in or about June 2016 and in or about July 2017, in the District of

Maryland and elsewhere, the defendant,
LISA LYNETTE CORNELIOUS,

knowingly and willfully combined, conspired, confederated, and agreed with persons known and
unknown to the United States to execute a scheme and artifice to defraud the victim financial
institutions; and to obtain and attempt to obtain money, funds, credits, assets, and securities
owned by and under the custody and control of the victim financial institutions by means of
materially false and fraudulent pretenses, representations, and promises (the “scheme to
defraud”), in violation of 18 U.S.C. § 1344.

Manner and Means of the Conspiracy and Scheme to Defraud

It was part of the conspiracy and scheme to defraud that:

5. CORNELIOUS and others registered and caused to be registered shell
companies at addresses in Maryland, Delaware, Virginia, and the District of Columbia, including
Company 1, Onestar Engineering Firm (“Onestar”), Wright’s One Consulting LLC (“Wright’s
One”), Metcalf Construction LLC (“Metcalf Construction”), and Johnson One Construction LLC
(“Johnson One”) (collectively, the “fraudulent businesses”).

6. CORNELIOUS and others opened and caused to be opened bank accounts under
the names of the fraudulent businesses at the victim financial institutions (“the fraudulent bank

accounts’’).
Case 8:19-cr-00254-GJH Document 28 Filed 05/21/19 Page 3 of 10

7. As part of the application process to open the fraudulent bank accounts,
CORNELIOUS and others provided and caused to be provided false identification documents to
the victim financial institutions bearing aliases and the names of real persons who were victims
of the scheme to defraud (‘the victim individuals”).

8. CORNELIOUS and others stole and unlawfully acquired, and caused to be stolen
and unlawfully acquired, federal tax refund checks that the IRS issued and mailed to the victim
individuals (“the stolen refund checks”).

2. CORNELIOUS and others deposited the stolen tax refund checks into the
fraudulent bank accounts, which CORNELIOUS and others controlled.

10. After depositing the stolen tax refund checks into the fraudulent bank accounts,
CORNELIOUS and others concealed the source of the fraudulent proceeds by, among other
means, transferring the stolen refund money between the fraudulent bank accounts, withdrawing
the stolen refund money from the fraudulent bank accounts in cash, and using the stolen refund
money to purchase cashier’s checks (“the money laundering transactions”).

il. To conduct the money laundering transactions, CORNELIOUS and others
provided and caused to be provided false identification documents to the victim financial
institutions bearing aliases and the names of the victim individuals.

Overt Acts

12. In furtherance of the conspiracy, and to effect the objects thereof,

CORNELIOUS and other persons both known and unknown to the United States committed
and caused to be committed the following acts, among others, in the District of Maryland and

elsewhere:
Case 8:19-cr-00254-GJH Document 28 Filed 05/21/19 Page 4 of 10

The Shell Companies

a. On or about September 17, 2016, members of the conspiracy
incorporated Company | in the State of Maryland using Individual 1 and Individual 2’s stolen
means of identification.

b. On or about September 28, 2016, members of the conspiracy incorporated
Wright’s One in the State of Virginia.

é, On or about September 29, 2016, members of the conspiracy registered
Metcalf Construction as a limited liability company in the State of Virginia.

d. On or about October 11, 2016, members of the conspiracy registered
Johnson One as a limited liability company in the State of Maryland.

The Bank Accounts

e. On or about October 5, 2016, members of the conspiracy opened a PNC
account ending in 4668 under the Wright’s One business name (“PNC 4668”).

f. On or about October 6, 2016, members of the conspiracy opened SunTrust
accounts ending in 8738 and 8720 under the Company | business name (“SunTrust 8738” and
SunTrust 8720,” respectively).

g. On or about October 11, 2016, members of the conspiracy opened a BOA
account ending in 0739 under the Onestar business name (“BOA 0739”).

h. On or about October 11, 2016, members of the conspiracy opened a

BB&T account ending in 8567 under the Onestar business name (“BB&T 8567”).
Case 8:19-cr-00254-GJH Document 28 Filed 05/21/19 Page 5 of 10

i. On or about October 11, 2016, members of the conspiracy opened a Wells
Fargo account ending in 4177 under the Metcalf Construction business name (“Wells Fargo
4177").

I On or about October 11, 2016, members of the conspiracy opened a
BB&T account ending in 5066 under the Metcalf Construction business name (“BB&T 5066”).

k. On or about October 13, 2016, members of the conspiracy opened a
Citibank account ending in 7896 under the Onestar business name (“Citibank 7896”).

1; On or about October 13, 2016, members of the conspiracy opened a
BB&T account ending in 6876 under the Johnson One business name (“BB&T 6876”).

m. On or about October 14, 2016, members of the conspiracy opened a
United account ending in 3667 under the Wright’s One business name (“United 3667”).

The Stolen Refund Check

n. In or about August 2016, members of the conspiracy caused the IRS to
issue a fraudulent federal tax refund check ending in 2654 in the amount of $993,176 to
Individual 1 and Individual 2 that the IRS sent through the mail.

oO. Between in or about August 2016 and in or about October 2016, members
of the conspiracy stole the refund check that was made payable to Individual 1 and Individual 2
and caused that check to be transferred to the District of Maryland.

p. On or about October 8, 2016, CORNELIOUS deposited the stolen refund
check made payable to Individual | and Individual 2 into SunTrust 8738 using Individual 2’s

stolen means of identification at a SunTrust branch in Upper Marlboro, Maryland.
Case 8:19-cr-00254-GJH Document 28 Filed 05/21/19 Page 6 of 10

The Transactions

q. On or about October 14, 2016, CORNELIOUS deposited Check 1002,
drawn on SunTrust 8738 in the amount of $86,723 and made payable to Wright’s One, into PNC
4668.

ft: On or about October 21, 2016, CORNELIOUS made a cash withdrawal
of $4,800 from PNC 4668.

Ss. On or about October 21, 2016, CORNELIOUS used the stolen refund
money from PNC 4668 to purchase cashier’s checks made payable to CORNELIOUS’s
coconspirators in the amounts of $4,725 and $4,667.

t. On or about October 21, 2016, CORNELIOUS’s coconspirator cashed
the $4,725 cashier’s check drawn on PNC 4668 at a PNC branch in Washington, D.C.

u. On or about October 24, 2016, CORNELIOUS made a cash withdrawal
from PNC 4668 and purchased cashier’s checks payable to “Cindy Lane,” an alias
CORNELIOUS used, and “Gabriel Diaz,” CORNELIOUS’s coconspirator’s alias, in the
amounts of $5,325 and $5,447, respectively.

Vv. On or about October 24, 2016, CORNELIOUS cashed the $5,325
cashier’s check drawn from PNC 4668 and made payable to “Cindy Lane” at a PNC branch in
Washington, D.C.

Ww. On or about October 24, 2016, CORNELIOUS deposited Check 2004,
drawn on SunTrust 8720 in the amount of $48,670 and made payable to Wright’s One, into

United 3667.
Case 8:19-cr-00254-GJH Document 28 Filed 05/21/19 Page 7 of 10

X. On or about October 25, 2016, CORNELIOUS cashed a cashier’s check
payable to “Cindy Lane” in the amount of $6,475, purchased with stolen refund money from
BOA 0739, at a BOA branch in Silver Spring, Maryland.

y. On or about October 31, 2016, CORNELIOUS made a cash withdrawal
of $5,000 from United 3667, and used the stolen refund money from United 3667 to purchase
cashier’s checks made payable to CORNELIOUS’s coconspirators in the amounts of $4,962
and $4,867.

Ke On or about November 1, 2016, CORNELIOUS’s coconspirator cashed
the 4,962 and $4,867 cashier’s checks at United branches in Washington, D.C.

aa. On or about November 2, 2016, CORNELIOUS cashed a cashier’s check
in the amount of $4,572, purchased with stolen refund money from BOA 0739, at a BOA branch
in Bowie, Maryland.

bb. | Onor about November 2, 2016, members of the conspiracy wired $32,725
from Citibank 7896 to TD Bank 7298.

cc.. Onor about November 3, 2016, CORNELIOUS made a cash withdrawal
of $5,000 from TD Bank 7298.

dd. On or about November 3, 2016, CORNELIOUS used the stolen refund
money from TD Bank 7298 to purchase cashier’s checks made payable to CORNELIOUS’s

coconspirators in the amounts of $4,890 and $4,756.

18 U.S.C. § 1349
Case 8:19-cr-00254-GJH Document 28 Filed 05/21/19 Page 8 of 10

COUNT TWO
(Theft of Government Money and Property)

The United States Attorney for the District of Maryland further charges that:

1. Paragraphs | through 3 and 5 through 12 of Count One of this Information are
incorporated here.

2 On or about October 8, 2016, in the District of Maryland and elsewhere, the
defendant,

LISA LYNETTE CORNELIOUS,

embezzled, stole, purloined, and knowingly converted to her use and the use of another, money
and property of the United States and any department or agency thereof, with an aggregate value
that exceeded $1,000, specifically, a United States Treasury refund check bearing the check
number ending in 2654 in the amount of $993,176, belonging to the United States Department of

the Treasury, an agency of the United States government.

18 U.S.C. § 641
18 U.S.C. §2
Case 8:19-cr-00254-GJH Document 28 Filed 05/21/19 Page 9 of 10

FORFEITURE ALLEGATION

The United States Attorney for the District of Maryland further finds that:

L. Pursuant to Federal Rule of Criminal Procedure 32.2, notice is given to the
defendant that the United States will seek forfeiture as part of any sentence in accordance with
18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) as a result of the defendant’s convictions
under Counts One and Two of this Information.

Bh As a result of a conviction for the offenses charged in Counts One and Two of this
Information, the defendant,

LISA LYNETTE CORNELIOUS,
shall forfeit to the United States, any property, real or personal, which constitutes or is derived
from proceeds obtained directly or indirectly, as the result of such violations, and traceable to
such violations.
Substitute Assets
3. If any of the property described above as being subject to forfeiture, as a result of

any act or omission of any defendant,

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third person;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided
without difficulty,
Case 8:19-cr-00254-GJH Document 28 Filed 05/21/19 Page 10 of 10

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek forfeiture of any other

property of the defendant up to the value of the forfeitable property.

18 U.S.C. § 981(a)(1)(C)
28 U.S.C. § 2461(c)
21 U.S.C. § 853(p)

Date: 5/a\ 1 (bert K lee
Robert K. Hur
United States Attorney

 

 

10
